        Case 4:19-cv-00028-BMM Document 25 Filed 07/09/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


INDIGENOUS ENVIRONMENTAL                         CV 19-28-GF-BMM
NETWORK and NORTH COAST RIVERS
ALLIANCE,                                        ORDER GRANTING
                                                 MOTION TO INTERVENE
                          Plaintiffs,            BY TC ENERGY
                                                 CORPORATION
      vs.

PRESIDENT DONALD J. TRUMP,
UNITED STATES DEPARTMENT OF
STATE; MICHAEL R. POMPEO, in his
official capacity as U.S . Secretary of State;
UNITED STATES ARMY CORPS OF
ENGINEERS; LT. GENERAL TODD T.
SEMONITE, Commanding General and
Chief of Engineers; UNITED STATES FISH
AND WILDLIFE SERVICE, a federal
agency; GREG SHEEHAN, in his official
capacity as Acting Director of the U.S. Fish
and Wildlife Service; UNITED STATES
BUREAU OF LAND MANAGEMENT, and
DAVID BERNHARDT, in his official
capacity as Acting U.S. Secretary of the
Interior,

                          Defendants.


      Applicants for intervention, TransCanada Keystone Pipeline, LP and TC

Energy Corporation, have filed an unopposed motion to intervene in this action as

of right pursuant to Federal Rule of Civil Procedure 24(a). The Court finds good
        Case 4:19-cv-00028-BMM Document 25 Filed 07/09/19 Page 2 of 2



cause for the motion. Accordingly, IT IS HEREBY ORDERED that the motion is

GRANTED.

      IT IS FURTHER ORDERED that TransCanada Keystone Pipeline, LP and

TC Energy Corporation shall file their answer or motion in response to the

complaint within seven days of the Federal Defendants' answer or motion, or

seven days after the entry of this Order, whichever is later.

                   9th_ day of _
      ENTERED this _            July
                                  _ _ _ _ 2019.




                                              Hon. Brian M. Morris
                                              U.S. District Court Judge
